Name: Commission Regulation (EEC) No 743/90 of 28 March 1990 providing for a derogation from certain provisions on the volatile acid content of certain wines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 82/20 Official Journal of the European Communities 29. 3 . 90 COMMISSION REGULATION (EEC) No 743/90 of 28 March 1990 providing for a derogation from certain provisions on the volatile acid content of certain wines Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 388/90 (2), and in particular Article 66 (4) thereof, Whereas Article 66 of Regulation (EEC) No 822/87 fixes the maximum volatile acid content of wine ; whereas derogations may be laid down for wine with a total alco ­ holic strength by volume equal to or greater than 1 3 % vol pursuant to Article 66 (3) (b) of that Regulation ; whereas in the 1989 harvest certain wines from Gironde falling within that category have a volatile acid content higher than that provided for in Article 66 of Regulation (EEC) No 822/87 owing to slow fermentation in a year of great maturity for this traditional type of wine ; whereas, in order that the abovementioned wines may continue to be prepared by the customary methods which enable them to acquire their characteristic properties, provision should be made for a derogation from Article 66 ( 1 ) of Regulation (EEC) No 822/87 ; Article 1 By way of derogation from Article 66 ( 1 ) of Regulation (EEC) No 822/87, the volatile acid content of the quality wines psr Sauternes, Barsac, Cerons, Sainte-Croix du Mont, Louplac and Cadillac prepared from grapes harvested in 1989 may exceed 18 but not exceed 22 milli ­ equivalents . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 42, 12. 2. 1990, p . 9 .